Day, J.
i. school district organ of independent istrict. I. The position of the defendant is that at the time of the election of February 14, 1874, on the question whether all the sub-districts in said district township of Burr Oak should organize as separate independent districts, the plaintiff was not a sub-district, but the torritory now claimed by plaintiff was, and for a long time had been, and now is, within the jurisdiction of defendant.
Section 1796 of the Code provides: “The board of directors shall, at their regular meeting in September, or at any special meeting called thereafter for that purpose, divide their townships into sub-districts, such as justice, equity and the interests of the people require; and may make such alterations of the boundaries of sub-districts heretofore formed as may be deemed necessary; * * * * * * * * provided, that the boundaries of sub-districts shall conform to the lines of congressional divisions of land; and that the formation *162and alteration of sub-districts, as contemplated in this section, shall not take effect until the next sub-district election thereafter, at which election a sub-director shall be elected for the new sub-district.” Section 1718 of the Code provides that the annual sub-district election, for the election of sub-director, shall be held on or before the first Monday in March, of which five days notice shall be given. Sections 1815 to 1820 of the Code provide for the organization of the sub-districts of any district township into separate and independent districts. On the 13th day of December, 1873, a petition was duly presented to the board of directors of the district township of Burr Oak, as provided in these sections, asking that a vote be taken upon the question of separate and independent organization of the sub-districts of said township, and the board ordered that an election he held for that purpose on the 1.4th day of February, 1874. Subsequently to the making of this order, and before said election was held, to-wit: January 17, 1874, at an adjourned meeting, the board passed a resolution creating a new district, No. 8, embracing the territory claimed by plaintiff, in the southern portion of Sub-District No. 5, which embraced the territory of both plaintiff and defendant. The election was duly held on the 14th day of February, 1874, and resulted in an unanimous vote in favor of independent organization.
The position of appellee is, that because, at the time of this election, sub-district No. 8 had not elected a sub-director, it was not a sub-district, and hence the election did not create it into an independent district. But this construction of the effect of the action of the board, and the election, would, we think, be too narrow and technical. It was, we think, a sub-district, although its organization as such, for the purpose of employment of teachers, etc., could not take effect until tlio election of a sub-director. The election held in February gave it an independent organization, and obviated the necessity of holding an election for sub-director on the first Monday in March. On the second Monday in March, pursuant *163to notice duly given bj^ tbe board of directors of the district township, this sub-district duly organized by tlie election and qualification of tlie proper officers, and thus completed its organization as an independent district.
2. —.. ——: ture. II. It is claimed, however, that the act of the Legislature of the 18th day of March, which took effect April 9th, 1874, legalizing the independent district of Burr Oak, operated to constitute the territory claimed by plaintiff a part of said independent district. We think this act cannot be allowed to have the effect of re-attaching to said district territory which before had been properly segregated and organized into an independent and separate corporation.
III. It is conceded that the division of assets made by the board of directors of the district township is equitable. The character of plaintiff as an independent district being established, the power to make this division is conferred by section 1820 of the Code.
Under the facts submitted, plaintiff should have had judgment for the amount claimed.
Reversed.